Pee Cubiam,
The court below found as a fact that appellants’ decedent, who had a contract with the City of Philadelphia in connection with the construction of a sewer, had been fully paid for all the work called for by his contract, and that, as he had done nothing additional, there was no moral obligation resting upon the city to pay him more. Under this finding, which is not to be disturbed, because sustained by the evidence, the ordinance of the city councils, awarding him more, was invalid: O’Rourke v. Philadelphia, 211 Pa. 79; Cunningham v. Dunlap, 242 Pa. 341.
Decree affirmed at appellants’ costs.